People v McQueen (2016 NY Slip Op 05818)





People v McQueen


2016 NY Slip Op 05818


Decided on August 17, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 17, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

L. PRISCILLA HALL, J.P.
JEFFREY A. COHEN
ROBERT J. MILLER
BETSY BARROS, JJ.


2014-11257
 (Ind. No. 14-00792)

[*1]The People of the State of New York, respondent,
vDelgreco McQueen, appellant.


Gerald Zuckerman, Croton-on-Hudson, NY, for appellant, and appellant pro se.
James A. McCarty, Acting District Attorney, White Plains, NY (Laurie Sapakoff and Steven A. Bender of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Westchester County (Zambelli, J.), rendered November 18, 2014, convicting him of attempted criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
Contrary to the defendant's contention, since he was sentenced as a second felony offender pursuant to Penal Law § 70.06, the County Court properly imposed a mandatory five-year term of postrelease supervision upon his conviction of attempted criminal possession of a weapon in the second degree (see Penal Law §§ 70.45[2]; 110.00, 265.03; People v Motley, 56 AD3d 1158, 1159; People v Lockett, 303 AD2d 947; see also People v Helmus, 125 AD3d 884, 885).
The defendant's remaining contention, raised in his pro se supplemental brief, is without merit.
HALL, J.P., COHEN, MILLER and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court